  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LISA SHOOK, as               )
Administratrix of the        )
Estate of Zackary Shook,     )
Deceased,                    )
                             )
     Plaintiff,              )
                             )       CIVIL ACTION NO.
     v.                      )        2:18cv1048-MHT
                             )             (WO)
JEFFERSON DUNN, et al.,      )
                             )
     Defendants.             )

                          JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

    (1) Defendants Jefferson Dunn, Ruth Naglich, and

Phyllis Billups’s motion to dismiss (doc. no. 41) is

granted.

    (2) Said defendants are dismissed and terminated as

parties.

    It is further ORDERED that costs are taxed against

plaintiff Lisa Shook, for which execution may issue.
This case is not closed.

DONE, this the 25th day of March, 2020.


                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
